      Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 1 of 15       PageID #: 1
                 Cc-, ^.vivwi p:i -n;
                                                                          FILED IN THE
                             IN THE UNITED STATES DISTRICT COUfjmEt)STATES DISTRICT COURT

      RIG!M A'                          DISTRICT OF HAWAII             DISTRICT
                                                                          JUN 1 OF HAWAII
                                                                                8 2019
     JANET C. HOWELL,
                                                                  at   _o'clock and >0 min. p M
     92-7019 Kahea St. Kapolei                                          SUE BEITIA,CLERK"^
     HI 96707
     Mobile (808)744-4537
     (808)798-4126
     (808)277-6896                            CV19 00313DKW RT
                                            With Right to Sue Letter
                                            MIXED CASE, COMPLICATED
     JANET HOWELL-PROSE                     NON CLASS, MULTIPLE TORT CLAIMS
                                             COMPLAIN      OF:    MAL       PRACTICES
                                             DOCTORS AND NURSES, FABRICATORS
                                             FORGERS, LIBEL, TERRORIZERS.
                                             DISCRIMINATION ALL         FORMS.
                                             HOMESIDE,      ATTEMPTED          MURDER.
                                            INTENTIONAL                MANSLAUGHTER.
                                             ALIENATION OF
       VS                                   AFFECTION,INTENTIONALLY, DELIBE
                                            RATELY, WILLFULLY ASSASINATION OF
     RESPONDEAT SUPERIORS                    MY CHARACTER, SEX OFFENDERS,
     ALL MENTIONED ORGANIZA                 TERRORIZERS, DEFAMATORS, UNDER
     TIONS:                                 MINERS, FABRICATORS, NEGLIGENCE
     UNITED STATES OF AMERICA               ABUSED OF AUTHORITY, WHITE COLLAR
     ATTORNEY GENERALS                      AND BLUECOLLAR JOB GENIUS CRIMI
     IN WA DC,                              NALS, FRAUD MILITARY DEPENDENTS,
     ATTY. GENERAL IN VA, ATTY.             FAMILY ALIENATORS, OBSTRUCTION OF
     GENERAL IN SAN DIEGO CA,               JUSTICE, BREACH OF PEACE, BREACH
     ATTY. GENERAL IN HAWAII                OF CONTRACT, BREACH OF TRUST,
     PEARL HARBOR,ATTY. GEN                 VIOLATION OF ALL MY RIGHTS,INCLUD
     FEDERAL GOVERNMENT IN                   ING HUMAN RIGHTS, CONSTITUTIONAL
     GERMANY ET ALL WHERE                    RIGHTS, DISFIGUREMENTS, PUNITIVE
     MULTIPLE FRAUD MILITARY                DAMAGES, TANGIBLE AND INTANGIBLE
     DEPENDENTS AND DEFENDANTS              DAMAGES, ACCUMULATED TRAUMATIC
     ASSIGNED DUTY STATION                  PSYCHOLOGICAL INTENTIONAL MENTAL
     BUMED, DOD CONTRACTORS,                HARM CAUSE BY CATASTROPHIC
     THE ACTUAL CULPRITS ORGANI             INJURIES. HOSTILE FRAUD MILITARY
     ZATIONS ETC.      ET ALL.              DEPENDENTS.




                                                                        Page 1 of 15
4,
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 2 of 15           PageID #: 2



                                              -2-
         Bringing Lawsuit Against the Mentioned Above Organization, the Plaintiff

Lives in Hawaii and have Catastrophic Injuries, all the Legal matters will be

prosecuted in Hawaii. The Fraud Militaiy Defendants lives in Hawaii too.

                                   JURISDICTION


  The Plaintiff live in Hawaii, the Defendants Fraud Military Dependents most are

working in the Military Facilities, Hospitals, Clinic, followed in Hawaii, the

Facilities Involved are Government Facilities, Military. The Victim, the Plaintiff live

In Hawaii. The Facilities involved and the Employees Involved are Military, DOD

Working in the Government Facilities. The Genius Criminals are most are working

Government Employees. The Criminal Act Happened during the Plaintiffs USNR

Active Duty job. The Harmed Plaintiff was actually working during her Military

Active Duty Reservist Work. The Defendants are most Military Personnel, Doctors

And Nurses Delusional Beneficial Friends Family Alienators are also in the Arm

Forces and some are Decision Makers in the PIB and Boards Members.


       NATURE OF ACTION UNLAWFUL EMPLOYMENT DISCRIMINATION, MAL

PRACTICES-DOCTORS AND NURSES, FAMILY ALIENATORS, FABRICATORS

FABRICATED A CRAZY DELUSIONAL WIFE, BUT ACTUALLY CLAIMING TO BE

GIRLFRIENDS WITH BASTARDS FRAUD IDENTITY THEFT FAMILIES. THEY

ALL NEEDED TO BE FOUND. DELUSIONAL GIRLFRIENDS WANTS TO BE

SUPPORTED FOR LIFE. THEY HARMED MY CAREER, ATTEMPTED TO KILL

ME BY USING THE CARS THAT FRAUDULENTLY ACQUIRED. EVEN THEY


                                                                      Page 2 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 3 of 15         PageID #: 3

                                         -3-
EVEN THEIR RELATIVES ARE INVOLVED. WANT'S TO KEEP THEIR

DISHONEST GAINS. THEY GOT AWAY SINCE 2003. ACCUMULATED FRAUD

MILITARY DEPENDENTS.


      These is a multi-tort claims action, focuses first on the events started in

Collar Bullies. Negligence, that reach the Judge Advocates of the USN Corbin

Stephanie and Stephen Meyer the last two Decision Makers who stop/blocked

The further Investigation of these MULTIPLE FRAUD MILITARY DEPENDENTS.

Retaliation/Sexual Harassment/Hostile Facilities, Hostile Discriminative Prejudice

       Medical Staff(Personnel) Agencies, Contractors. Plaintiff brings this action in

Good faith, pursuant to Title VII of the Civil Rights Act of 1964, as amended; 42

U.S.C. 85 Section 2000e et. Sec., the Civil rights Act of 1866(As amended by, the

Civil Rights Restoration Act of 1991)'and 42 U.S.C 1981(a) et seq.(which includes

And is not limited to the provisions applicable to suing the Multiple Agencies,

Defendants, Family Alienators, Individuals etc.    CLAIMS AGAINST USN, BUMED,

CORONADO BASE, CORONADO NOSC, ET ALL. VIOLATION OF TITLE VII AND 42

use SEC 1981-HOSTILE ENVIRONMENT, DISPARATE TREATMENT,

DISCRIMINATORY DISCHARGED-TANGIBLE ACTION THE PLAINTIFF WAS

PROCESSED OUT IN HER MILITARY JOB (DISPARATE TREATMENT)- TANGIBLE

ACTION (VICARIOUS LIABILITY) TO INCLUDE THE USN JUDGE ADVOCATES WHO

FIRMLY STAND ON NATURE OF ACTION EMPLOYMENT DISCRIMINATION IN ALL


FORMS, DIDNT PROTECT MY RIGHTS, THEIR WRONG, NEGLIGENCE

DECISIONS, OBSTRUCTINGJUSTICE, SIDED THE FRAUD MILITARY

DEPENDENTS FAMILY ALIENATORS. PROTECTING THE REAL CULPRITS FRAUD

FAMILY DEPENDENTS, BENEFICIAL FRIENDS CO-WORKERS,THEY

                                                                    Page 3 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 4 of 15   PageID #: 4

                                     -4-
DISCONTINUED THEIR INVESTIGATIONS OF THE CULPRITS FAMILIES,

PROTECTING THE FAMILY ALIENATORS, SEX OFFENDERS/SEDUCTRESSES,

TERRORIZERS, DEFAMATORS, WHITE COLLAR, BLUE COLLAR PERSONNELS

ORIGINALLY ALIENATING AFFECTION IDENTITY THEFT WOMEN SINCE 2003,

2005, 2007 TO PRESENT. BENEFICIAL FRIENDS GANGED UP DISCRIMINATORS,

BULLIES WHOS BEEN OUTRAGEUSLY, MALICIOUSLY CONTROLLING ME AND

MY HUSBAND CONTINUALLY HARRASSING, ASSAULTING SOME ARE

CURRENTLY DOE DELIVERED BABIES, OBIOUSLY FRAMING MANIPULATING MY

HUSBAND,SOME BASTARDS DOESNT LOOK LIKE HIM. WOMEN WANT'S TO BE

SUPPORTED FOR LIFE. OUTRAGEUS FAMILIES, WANT'S TO KEEP THEIR

DISHONEST GAINS, TAKING ADVANTAGE OF MY HUSBAND'S WEAKNESS

MIDLIFE CRISIS. TO OPEN NOT TO CONCEAL THEIR DUTY ASSIGNMENTS,

TRACE THEIR DUTY ASSIGNMENTS THEIR CONNIVANCES PERSONNELS

OBVIOUSLY, HOME WRECKERS, HEART BALM.

     IT'S NOT USN, BUMED,ET ALL. BUSINESS TO INTERFERE ON THEIR

SERVICE MEMBERS MARRIAGE LIFE. I WAS MIXED UP WITH ANOTHER

PATIENT TO A 28 YRS. OLD, WHITE ALCHOHOL ABUSE PSYCHOSIS MALE. I AM

48 YRS. OLD ASIAN, FEMALE NEVER BEEN ALCOHOL ABUSE BECAUSE IT'S

AGAINST MY RELIGION. NOT PSYCHOSIS BUT SURELY, I HAVE RELATIONAL

STRESSORS FRAUD MILITARY DEPENDENTS,IDENTITY THEFT FAMILIES SINCE

2003. SINCE I JOINED THE MILITARY, I WAS IDENTITY THEFT BY MULTIPLE

FAMILIES. WHO PLANNED THEIR PREGNANCIES AND NOW THEIR WHOLE

CLANS ARE HERE IN USA SOME ARE ILLEGAL ALIENS DOE MEXICANS


FAMILIES. ME AND MY HUSBAND ARE VICTIMS OF THESE EVILS. THEY MIGHT

                                                              Page 4 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 5 of 15   PageID #: 5

                                     -5-
FRAMING MY HUSBAND. FRAMING MY CASES, TAKING OVER SOME OF MY

CASES. ESPECIALLY MY PHILIPPINE AIRLINES CASE.

     DISCRIMINATORS TO SEEK THE JUSTICE I NEED, OBVIOUSLY USN,

BUMED MIXED UP MY MEDICAL RECORD TO ACTIVE DUTY PERSONNEL

TO LIMIT ABILITY TO SEEK JUSTICE.

      MY MILITARY MEDICAL RECORD MIXED WAS STARTED IN LANDSTUHL

GERMANY, CORONADO CLINIC, BALBOA HOSPITAL, TRIPLER HOSPITAL,

MAKALAPA CLINIC, OHANA WARRIOR. IS UNDER ACTIVE DUTY PERSONNEL.

TOOK ADVANTAGE OF MY SITUATION, MARITAL PROBLEM PREJUDICE, ABUSED

OF AUTHORITY DECISION MAKERS. THEY SIDED THE FRAUD MILITARY

DEPENDENTS TERRORIZERS.DEEP IN TO MY SITUATION AND LOSS OF MY

LOVE ONE,I LOST MY MOM AND THEY SIDED THE FRAUD MILITARY

DEPENDENTS WHO ARE CLAIMING TO BE GIRLFRIENDS, FRIENDS, CO-

WORKERS,SOME ARE CLAIMING TO LIVE IN MY HOUSE, DISABLED MY

INCOME. ALL THE INCIDENTS MOSTLY ARE IN THE MILITARY FACILITIES AND

DURING MY ACTUAL DRILL DUTY AS A US NAVY RESERVIST AND MY


HUSBAND'S ACTIVE DUTY FACILITIES AND WORK. HEREFORD,THE USN DOD

    CONTRACTORS,THE VIOLATIONS HAPPENED ON THOSE MENTIONED

FACILITES WHERE THE FAMILY ALIENATORS WORK.

HUMILIATING, CAUSE MY CHEST PAINS, SEVERE HEADACHES, SHAKING,

CAUSES NERVOUSNESS, CAUSES OF FEARD FOR MY LIFE, DUE TO

CONTINUALLY OBSTRUCTING JUSTICE OF MULTIPLE ORGANIZATIONS AND


FAMILY ALIENATORS. PLEASE HELP ME TO REVERSE THE WRONG,

DISCIMINATIVE, PREJUDICE, ABUSED OF AUTHORITY, NEGLIGENCE

                                                              Page 5 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 6 of 15           PageID #: 6

                                          -6-
DECISIONS MAKERS, FAMILY ALIENATORS BUMED, USN, ET ALL.

ESTIMATED BILLION PERSONNELS OF THESE ORGANIZATIONS,

NATURE OF ACTION EMPLOYMENT DISCRIMINATION IN ALL FORMS

       THEREFORE,THEY OWE ME BILLIONS OF DOLLARS DUE TO

THE IRREPAIRABLE DAMAGES THEY DONE TO ME THE PLAINTIFF - PUNITIVE,

MONITORY, MENTAL HARM, ALL THE DAMAGES, MADE TO MY WHOLE BEING

INCLUDING MY SOUL. THEY VIOLATED ALL MY RIGHTS. TO PAY ME FOR THEIR

DISCRIMINATIVE ACTION, NEGLIGENCE ACTIONS, BELOW THE LIST OF ALL

VIOLATIONS TO OF MULTIPLE AGENCIES BFAMILY ALIENATORS, TERORIZERS,

INDIVIDUALS ETC. Severe Emotional Distress are so obviously they continually

committed by outrageous Family Alienators, Fraud Military Dependents Against the

Plaintiff. The existence nature and severity of emotional harm obviously,

outrageously, boldly acted upon by these multiple FRAUD MILITARY Defendants.

Emotional harm obviously manifest itself. Sleeplessness, anxiety, stress,

depression, marital strain, humiliation, emotional distress, loss of income,

restrained income, nervous breakdown, shaking, chest pain, emotional harm.

 An award for emotional harm is warranted and there's multiple sufficient evidence

 provided by the plaintiff to BUMED, USN ET ALL. But ignored by these boa

 Since the Discrimination happened my health Deteriorated, physically

disfigured, mentally harmed continues treatments needed to be done and legal

NATURE OF ACTION EMPLOYMENT DISCRIMINATION IN ALL FORMS


proceedings needed to be done big factors of the Life of the Plaintiff's

Disfigurements caused by these Discriminators, my Health Deteriorated it's

                                                                     Page 6 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 7 of 15       PageID #: 7

                                       -7-
attributed. The Additional Harm Contributed by these Discriminators of Multiple

Agencies. Payment of the actual damages in each Cases to compensate the Victim

which is me the Plaintiff. The Injurers to take account of the full Consequences.

Which are the Agencies, the Family alienators, Sex Offenders - Identity Theft

Women. The USN, BUMED ET ALL. Undermined me, my professional pride and

growth ARE AFFEFTED by repeated denial of my request of reversing their unjust,

discriminative, prejudice, negligence decisions. Due to these Agencies BUMED,

USN, EIT ALL Discriminative, Negligence, they discontinued their Investigations of

finding these Culprits the Sex Offenders, Seductresses Rose Ann Amoguis, Risa

Amoguise, Aileen Acosta etc. Still out therefurther damage me Fraud Military

Dependents Women they are still Alienating Affection. We are in State of Hawaii

where these Family Alienators can be Charged of QMillion Dollars x years of their

Alienations. To allowed my husband and them to provide DNA TESTING.

                                      RELIEF


1. TO REACTIVATE MY Militaiy Career as an Officer Rank and to return to Det

2. 130 Napole Italy, my Previous Unit before and after the Mai Practices,

Negligence, Fabricated Diagnosis of Multiple Military Facilities Genius Criminals

Wrong doings.

3. To finish and have the Military Retirement Ceremony and be able to enjoy my

Retirement Benefits.


4. To Give me the Forfeited USNR Service Members Benefits. GI Bill Education

Benefits including the Kicker.

5. Change Rate to LN by using the Training, in the Military Change Career


                                                                  Page 7 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 8 of 15          PageID #: 8

                                         -8-
To continue the remaining 5 yrs. Or Maximum allowed to the Reservist amount

Of time usually 34 yrs. Allowed to stay in the Reservist and be able to Retired.

6. Request for Approval to Reverse the Wrongful Decision, the Plaintiff is

entitled to relief commensurate with the injuries suffered "Make whole" relief

The BUMED, NATURE OF ACTION EMPLOYMENT DISCRIMINATION

ET ALL shall pay to Plaintiff the compensatory damages for Tangible and

Intangible, Special and General Relief upon me the Plaintiff.

7. 1 find that a reasonable sum to compensate the effect, results of

restrained income, career growth, lose of income, lost of my dignity, credibility,

promotional opportunities, denied Reinstatement of my Military Duties. Due

their Negligence, Unlawful Discrimination.

8. To appoint an Attorney to Protect my Rights and be able to Get my Justice

these Legal Proceedings Fighting for Justice Against the Negligence,

Discriminators USN, BUMED ET ALL. Unlawful Discrimination with

Retaliatory Motives.

9. To offer me a Position of Legal Assistant in any Military Facilities on my

Civilian Job.


10. To allowed me to Transfer at Nosh Pearl Harbor to work there as an LN.

11. To Stop the Coronado Base and PIB WA DC, VA, Fabricators of stop them

of continues interfering of my Career Growth. To allow me to Start A new

employment to Nosh Pearl Harbor. To Stop the Negligence, Unlawful

Discrimination of USN, PIB, MALPRACTICESDOCTORS, NURSES

FRAUDULENT FABRICATORS OF DELUSIONAL WIFE BUT


ACTUALLY, DELUSIONAL MISTRESSES WITH BASTARDS.

                                                                    Page 8 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 9 of 15        PageID #: 9

                                       -9-
They never offered any position or even to transfer to another Nose Reservist
retaliated suppressed, set up for failures slandered, bad mouted, retaliated by

CORONADO NOSC. THE BUMED, USN ET ALL Sent the

correspondences on several old Years addresses, delaying communication heart,

delaying and obstructing justice. Blocked/choked the Investigation to find the

FRAUD Military Dependents. THE Board BUMED, USN ET ALL Multiple

AGENCIES took advantage of my situation lost of my love ones, that's also the

time they processed me out to disabled my income. Pure Evil Heart, no

conscience, pure abdominal family alienators. Based their decision to

anonymous callers and the Family alienators. Fraud Military Dependents

Identity Theft Women Beneficial Friends. Maliciously, outrageously interfering

on my marriage life. These Agencies BUMED, USN, PHIB ONE CO, XO, DR.

VINCE, ET ALL. It's Not their Business, It's Not their Scope of work to Interfere

on my Marriage. THE BOARD NATURE OF ACTION EMPLOYMENT

DISCRIMINATION IN ALL FORMSBUMED USN ET ALL, obviously. Family

Alienators asking me Several Questions which are INAPPRORIATE, Interrogated

like "Where's your Wedding Ring, Are checking out Young Guys? "Where are

you when your husband's looking for you? On Oct. 3, 2014, I'm in the Chapel

Praying, my ring is on the left hand The XO?, The CO advised me to consider a

Divorce? Wow Outrageous, Pretending concern, as "How Many Years You been

Married?, So interested about my Personal Affairs and Marital Affairs, BUMED

they need to be investigated, some are obviously. Family Alienators. Using their

Ranks, Professions etc. to Alienate Affection. Discriminate and. Intentionally

Mentally Harm. On the Actual Board Proceedings, I was made Mentally

                                                                   Page 9 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 10 of 15       PageID #: 10

                                      -10-
Incapacitated (Violation of My Constitutional Rights) to control me, to enjoy My
Military Active Duty Dependent Benefits. The Family Alienators. 1 was

Degraded, Humiliated, Insulted, Bullied, Manipulated, but 1 was processed out

as Physically Unfit? I have Outstanding Physical Test, These Agencies are

Cruel, Pure Evil took advantage of losing my Love one. Didn't give change

Mourn They Disabled my Income. Adverse Action of These USN, BUMED ET

ALL., engaged in unlawful discrimination against ME THE PLAINTIFF the

Service Member. The USN, BUMED,ET ALL. OUTRAGEOUS, DISCRIMINATIVE

ACTION only sided the Family alienators, didn't consider that my husband is

NATURE OF ACTION EMPLOYMENT DISCRIMINATION IN ALL FORMS


an STD patient he has sex addiction that needed to be treated, BUMED, USN

Violated all my Rights, these Agencies should be Investigated Further, all the

involved Personnel should be investigated thoroughly. The Delusional Multiple

      Women Family Alienators should be Prosecuted and should be Found and

Pay the Consequences of their Outrageous, Discriminative Action. Breach of

Contract and Breach of Peace. These Organizations, are liable for the damages

compensatory and punitive, tangible and intangible pecuniary damages, loss of

enjoyment in life, pass and future pecuniary losses. The Tempted, Seduced fall

in to Temptation Lush of Flesh Husband abused his Wife for his Lush of Flesh.

      The Abuse Wife is Delusional Crazy Wife to them (USN, BUMED ET ALL.)

 Cheating Husband is (USN, BUMED, NOSC CORONADO, CORONADO

CLINIC ET ALL. Terrorizers. The BUMED, USN ET ALL. I am Medically

processed me out and Forfeited all my Military Active Reservist Benefits

DISAPPEARD THE USN, PIB DECISION MAKERS FAMILY ALIENATORS SIDED

                                                                  Page 10 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 11 of 15         PageID #: 11

                                       -11-
      THE FRAUD MILITARY DEPENDENTS who took over all my Hard Work.

The Fraud Military Dependents Identity Theft Families since 2003. They took

advantage of my situation loss of love, death of my Mom, marital problem they

made me laughing stock, played on my life, my mind, my heart, their excuse is

they need to have Medical DETERMINATION OF HOW MUCH INJURIES

INCURRED then let the Fraud Military Dependents took over all my Military

Benefits. They Sided the Girlfriends, instead the Legal Wife. They want to

control me because they got away for a long time. Enjoying All my Benefits as

an Active Duty Spouse and my Active Duly Reservist Benefits. The USN, FIB,

DECISION MAKERS SIDED THE FRAUD MILITARY DEPENDENTS, FAMILY

ALIENATORS SINCE 2003. IDENTITY THEFT FAMILIES MY HUSBAND'S

GIRLFRIENDS MADE ME CRAZY, LAZY DELUSIONAL WIFE, BUT ACTUALLY

CRAZY, LAZY, DELUSIONAL GOLD DEAGERS, HIGH MAINTENANCE FAMILY

ALIENATORS, TERRORIZERS, ABDOMINAL IDENTITY THEFT FRAUD

MILITARY DEPENDENTS. They are Cra2y, Delusional, lazy sex offenders,

beneficial friends some already have Bastards their bastards are Hostile, even

their Relatives are Hostiles. Multiple women who planned their pregnancies in

order to be supported for Life. Some are daughters of the Medical Mai Practices

Doctors who fabricated they Medical Notes. These BUMED, USN ET ALL,

should pay for the intangible injuries, emotional harm, emotional pain and

sufferings, inconvenience, disfigurement, mental anguish The Civil Rights Act of

1964, as amended, U.S.C. 2000 et seq., 42 U.S.C.And loss of enjoyment in life.

Instead of working and make a living I have to visits be treated of intangible

injuries, physical injuries multiple injuries. Psychological

                                                                   Page 11 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 12 of 15        PageID #: 12

                                       -12-
scars etc. By not reversing their Decision, Further Damage going on. The Injustice

Persist BUMED, USN BOARD ET ALL. MADE A WRONG DETERMINATION.

NEGLIGENCE, They Stop to Investigate, Blocked the Justice, Set me up for

Failures, Damage my Career, Damage My Career Growth, they manipulated my

Life. Family Alienators, Racist, Discriminators, Injurers, Terrorizers and Genius

Criminals. The evidence shows that the Defendants fabricated Unduly, vague,

inconsistent, unreasonable and lack credibility. The Defendants

      Investigation stop, blocked ignored the Plaintiffs complaint and failed to

Reconsider to accommodate the Disable Veteran. The Fraud Military

Dependents might already Using my Benefits as a Veteran and Active Duty

Spouse and USN Reservist who serve this Country for 15 yrs. High Ranking

Officials are Involved. The Parents are Officers but their Kids are low rank and

taking advantage of my husband's Kindness and weakness. While the

Defendants implement a barrage of bizarre acts. They intentionally

Inflicted emotional distress upon me, the Plaintiff. The Fabricated Medical

Notes of Family Alienators, the Criminal Actions of the Fraud Military

Dependents multiple Beneficial Friends. The accumulated Trauma reveals

another act of DISCRIMINATION AGAINST ME THE PLAINTIFF.


      EMPLOYMENT ACTION DECISION THEY ENDED MY CAREER, reveals

another act of DISCRIMINATION AGAINST ME THE PLAINTIFF.


The Co-Bryman, XO-Lt. Dickens, and Dr. Vince - Coronado Nose,

Clinic the Seductress Palhano Pollyanana Miranda sided by these

Discriminators, Fabricators, Family Alienator harassers, discriminators, sided

the Family Alienators Seductress obviously beneficial friend of my husband.

                                                                  Page 12 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 13 of 15          PageID #: 13

                                        -13-
She also Fabricated my Medical Record here in Hawaii made me alcohol abused

person. What a co-incident she's an Internist Physical Therapist Only Not

Psychologist, reactivated all, and mocked me that I'm claiming to be a

Dependent? Obviously, there's a Fraud Military Dependents claiming to be the

Wife? Fraud Military Dependents Exist they needed to be Investigated,

Interrogated and Find. Fabricated Medications by possible connived Family

alienators. Collectively, the Defendants have caused the Plaintiffs loss of
]
reputation, Traumatization, Psychological scaring, impairment in the quality of

life, inconvenience. Still Assault, harassed by Multiple Family Alienators. They

are all needed to be charged, and found.

                               PRAYER OF RELIEF


WHEREFORE, UPON Hearing hereof Plaintiff prays that Judgment be entered

To the Defendants.


a. Approves award to make the Plaintiff whole, by paying her the amount

b. (Billions of Dollars) for front pay, special damages, compensatory damages.

    Back pay, expenses, and other benefits.

c. Approve punitive and/or exemplary damages in the amount of$ 5 Billions +

    For the lost of love ones, attempted murder - disfigurement, damaged

    reputation, accumulated traumatization, psychological scaring, impairment

    in the quality of life, inconvenience, outrageous, adverse action, intentional

    mental harm Intentional manslaughter etc. Defendants took advantage of my

    Situation lost of love ones. Home side. Dip in to my Situation hard to recover

    from Traumatic Events, Created Catastrophic Injuries. Approve a contingent,

    award to pay the reasonable Attorneys fees and cost. Including but not

                                                                    Page 13 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 14 of 15           PageID #: 14

                                          -14-


   limited to, expert witness fees, as provided in Title VII of The Civil Rights Act

   of 1964, as amended, U.S.C. 2000 et seq., 42 U.S.C.- to Appoint an Attorney

   in Getting the Settlements of some Cases. That the two Scam Attorney

   under possessions.

d. Approve to continue Service of Military Career as an Officer the

   Plaintiff's have Dual Bachelors' Degree Majored in Management and BSN

   Bachelor's Degree in Nursing and Dual Masters Degree MBA and MSHA

   Masters in Business Administration and Masters of Science in Health

   Care Administration + the other Licenses etc. The Career of the Plaintiffs

   Tied Down due to Negligence Decision Makers High Ranking Officials,

   Family Alienators, Prejudice, Character Terminators, Choked/Blocked

   Investigations of BUMED,DOD AND US NAVY (Obstruction of Justice)

   By discontinued Full Investigation to find the MULTIPLE FRAUD MILITARY

   DEPENDANTS in Different States, Countries etc.

   The Civil Rights Act of 1964, as amended, U.S.C. 2000 et seq., 42 U.S.C.

   Sec. 1981. Any other relief, that this Court deems just and appropriate, and
   the grant Of highest interest rate allowed by law, on all awards.

 e. To appoint an Attorneys, to take over the Settled Cases at Landstuhl, Balboa

    Hospital, to Help the Plaintiff to Liquidate, Sequester from the 2 Scam

   Attorneys Claiming to be William Wallace and Attorney Anthony Hugo.

    Stealing the Cases of the Plaintiff to Help the Plaintiff to Recover the

    Concrete Evidences that was Paid in Cash through Raymond Alcantara,

                                                                      Page 14 of 15
Case 1:19-cv-00313-DKW-RT Document 1 Filed 06/18/19 Page 15 of 15            PageID #: 15

                                         -15-


   Dr. Hachan and Attorney Anthony Hugo. Judgement to the Obstructing

   Justice Attorneys, Obstructing Justice Judges, ET ALLIncluding Attorney

   Sloan who didn't Protect my Rights. Who Represented me on March 2016

   PEB Board in WA DC. Black Attorney one of the Obvious Family Alienators

   who are more concern about how many Years I been Married? Judgment to

   the US Navy PIB Board Decision Makers, Asking about the Highly

   Confidential Matters about my N4 Job. Some Janet Howell using already my

   Intellectual Properties, Licenses, including my Military Skills work

   Experience. Negligence who ruined my Career, Made me Crasy Delusional

   Wife but actually. Crazy Delusional Beneficial Friends who are Pure

   Abdominals some have Bastards and High Ranking Officials Relatives in the

   Government. Use their Professions to Alienate Affeftion. The Family

   Alienators in the Military Facilities, Medical Military Facilities, DOD

   Employees. Now, even my State permanent Disability wants to be taken by

   Another Fraud Military Dependent in Pennsylvania. Outrageous doesn't

   want me to recover. Pure Evil Identity Theft Fraud Military Dependents.

                             Respectfully,



                             JANET C. HOWE
                             Plaintiff-ProSe


Jch/




                                                                    Page 15 of 15
